Title: Charles Adams to John Quincy Adams, 10 April 1794
From: Adams, Charles
To: Adams, John Quincy


          
            My dear Brother
            New York April 10 1794
          
          I received your favor of the 18 ulto inclosing the money you was so kind as to procure for me. I laughed for half an hour at the witticism upon Orator Adams’ occupation. At the second Townmeeting I am informed you came forward and acquired much honor, as the business eventually redounded to the honor of the town of Boston I was pleased that you had signalized yourself I see very plainly whither your buck is tending in vain you may cry Quo me rapit tempestus it must be so you must be your fathers own son notwithstanding the rocks he has pointed out to you. Our Citizens have the greatest desire to be at war with England poor fools they know not what they do No place will fall a more easy sacrifice than New York at present there is not a shadow of defence and a single frigate in four hours might destroy twenty five millions of dollars of property At such a period I have one consolation I have not a shilling to loose and I sometimes thak God that it is so. Yet still I cannot but feel interested in the wellfare of those who are the Children of fortune. We have much ill treatment to complain of from all parties engaged in the European contest We overlook glaring injustice from France while England is the object of inveterate enmity. I sincerely hope that what is right and just will be done but parties among us are very high—
          I am my dear brother affectionately yours
          
            Charles Adams
          
        